Citation Nr: 0409356	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for 
osteoarthritis of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The appellant contends that his left knee osteoarthritis 
warrants a rating in excess of 10 percent.  

In December 2002, the RO granted service connection for 
osteoarthritis of the appellant's left knee, effective 
September 2002.  The Board notes that the appellant has 
perfected an appeal as to the osteoarthritis rating only.  
Because the appellant has perfected an appeal as to the 
assignment of the initial rating for his left knee 
osteoarthritis following the initial award of compensation 
benefits, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of compensation benefits until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).

In his May 2003 appeal to the board, the appellant described 
numbness and a painful "popping" of the left knee.  He also 
indicated that he wore a brace on his left knee while working 
or engaging in physical activity.  

Review of the claims file reflects that the appellant 
submitted additional medical evidence, received in December 
2003, that appears to be relevant to the issue on appeal, but 
has yet to be reviewed by the RO.  Specifically, a private 
medical report by Dr. Ewart indicates that the appellant 
underwent an examination of his left knee in November 2003.  
Dr. Ewart noted that there was a trace to 1+ Lachman with a 
firm end point.  The veteran's left knee was injected with 
medication and the possibility of future surgery was 
discussed.  The Board notes that the appellant has not waived 
initial RO review of this evidence.  

Given that the appellant's last VA examination was in 
September 2002 and that the appellant currently complains of 
his left knee locking and giving way, the Board finds that a 
more contemporaneous VA examination is needed in order to 
assess the current severity of the appellant's left knee 
disability.  The fulfillment of the duty to assist requires a 
thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the appellant's claim.  
38 C.F.R. § 4.2 (2003).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. 
§ 19.9(a)(1) (2003).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his 
arthritis of the left knee.  The claims 
folder should be reviewed by the examiner 
prior to the examination.  All tests and 
studies, including x-ray studies deemed 
helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is 
specifically requested to provide the 
following information: 1) comment on 
whether there is any evidence of 
subluxation and/or instability (any such 
manifestations should be characterized as 
mild, moderate, or severe in degree); 2) 
describe applicable ranges of motion 
(flexion and extension) in terms of 
degrees; and 3) comment on the effects of 
pain, weakness and exacerbating episodes 
on range of motion and functionality.  
All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.

3.  The RO should then review the record, 
including the new VA examination report 
and the newly submitted private medical 
report by Dr. Ewart, received in December 
2003.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



(CONTINUED ON NEXT PAGE)






Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




